Cite as 2017 Ark. App. 14

                  ARKANSAS COURT OF APPEALS
                                         DIVISION III
                                         No. CR-16-69


TRIVA COBLE                                         Opinion Delivered   January 18, 2017
                                 APPELLANT
                                                    APPEAL FROM THE GARLAND
                                                    COUNTY CIRCUIT COURT
V.                                                  [NO. 26CR-13-72-1]

                                                    HONORABLE JOHN HOMER
STATE OF ARKANSAS                                   WRIGHT, JUDGE
                                   APPELLEE
                                                    AFFIRMED; MOTION TO
                                                    WITHDRAW GRANTED



                            PHILLIP T. WHITEAKER, Judge

       Triva Lynn Coble appeals a Garland County Circuit Court order revoking her

probation and sentencing her to eighteen years in the Arkansas Department of Correction.

Appellate counsel has filed a motion with this court to be relieved as counsel pursuant to

Anders v. California, 386 U.S. 738 (1967), and Arkansas Supreme Court Rule 4-3(k) (2016).

The motion is accompanied by a no-merit brief containing an abstract and addendum of the

proceedings below. The abstract and addendum in counsel’s brief include all objections and

motions decided adversely to appellant, and counsel explains in the argument portion of his

brief why there is nothing in the record that would arguably support an appeal. The clerk of

this court provided appellant with a copy of counsel’s brief and motion and notified appellant

of her right to file pro se points for reversal. Appellant has filed pro se points for reversal, and
                                  Cite as 2017 Ark. App. 14

the State has filed a response. We affirm appellant’s revocation and grant counsel’s motion to

withdraw.

       A request to be relieved as counsel on the ground that the appeal is wholly without

merit shall be accompanied by a brief including an abstract and addendum. Ark. Sup. Ct. R.

4-3(k)(1). The brief shall contain an argument section that consists of a list of all rulings

adverse to the defendant made by the trial court with an explanation as to why each adverse

ruling is not a meritorious ground for reversal. Id. In furtherance of the goal of protecting

constitutional rights, it is both the duty of counsel and of this court to perform a full

examination of the proceedings as a whole to decide if an appeal would be wholly frivolous.

Campbell v. State, 74 Ark. App. 277, 47 S.W.3d 915 (2001).

       From our review of the record and the brief presented to us, including consideration

of appellant’s pro se points for reversal, which are either not preserved for appeal or do not

otherwise support reversal, we find compliance with Rule 4-3(k) and that there is no merit

to an appeal. Therefore, we affirm, by memorandum opinion, appellant’s revocation. See In

re Memorandum Opinions, 16 Ark. App. 301, 700 S.W.2d 63 (1985). We also grant counsel’s

motion to withdraw.

       Affirmed; motion to withdraw granted.

       GLOVER and BROWN, JJ., agree.

       Paul J. Teufel, for appellant.

       Leslie Rutledge, Att’y Gen., by: Rachel Kemp, Ass’t Att’y Gen., for appellee.




                                              2